Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 1 of 10 PageID #: 35


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 Wanda Balvin,                       )
                                     )
             Plaintiff,              )
                                     )
       vs.                           ) Case No.:1:19-cv-00205-JPH-DLP
                                     )
 MED-1 Solutions, LLC.,              )
                                     )
             Defendant.              )
 ____________________________________)_________________________________________

                                CASE MANAGEMENT PLAN

 I.    Parties and Representatives

       A.     Plaintiff:              Wanda Balvin

              Defendant:              MED-1 Solutions, LLC.

       B.     Plaintiff's attorney:   John T. Steinkamp
                                      Sawin, Shea & Steinkamp, LLC.
                                      5214 South East Street, Suite D1
                                      Indianapolis, IN 46227
                                      317-255-2600
                                      317-255-2905 (fax)
                                      John@sawinlaw.com

              Defendant's attorney: Nicholas Moline
                                    MED-1 Solutions, LLC
                                    517 US Highway 31 N.
                                    Greenwood, IN 46142
                                    317-883-5600
                                    888-323-0803 (fax)
                                    Nicholas.Moline@med1solutions.com


       Counsel shall promptly file a notice with the Clerk if there is any change in this
       information.
 II.   Jurisdiction and Statement of Claims

       A.     The parties shall state the basis for subject matter jurisdiction. If there is
              disagreement, each party shall state its position.

               Plaintiff's Case: Prior to May 7, 2018, the Defendant was attempting to collect
               various debts that Plaintiff owed to various healthcare providers. On May 14,
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 2 of 10 PageID #: 36


               2018, the Plaintiff’s legal counsel sent a letter to the Defendant via facsimile.
               This facsimile transmission to the Defendant was successfully received by the
               Defendant. Despite this notice of legal representation, the Defendant continued
               to call the Plaintiff in an attempt to collect a debt and otherwise take action to
               attempt to collect a debt. For example, on or around December 13, 2018 the
               Defendant called Plaintiff’s cell phone and left a voicemail message in an
               attempt to collect a debt. Plaintiff filed an FDCPA lawsuit against Defendant in
               November of 2018 in which Plaintiff served the Defendant with this Complaint
               on November 20, 2018. Thus, Defendant again received notification that Plaintiff
               had legal representation for the debt at issue in this matter.

        B.    Defendant's response: Defendant did not place a call nor leave a message on or
              around December 13, 2018. Defendant did not contact Plaintiff following the
              filing of the Complaint on November 20, 2018.


 III.   Pretrial Pleadings and Disclosures

        A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              May 17, 2019. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the parties to object to
              making initial disclosures or to stipulate to a different deadline for making such
              disclosures based upon the circumstances of the action. If any objection and/or
              stipulation is made to initial disclosures in the CMP, the parties shall briefly state
              the circumstances justifying their respective positions.]

        B.    Plaintiff(s) shall file preliminary witness and exhibit lists on or before May 24,
              2019.

        C.    Defendant(s) shall file preliminary witness and exhibit lists on or before May 31,
              2019.

        D.    All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before June 18, 2019.

        E.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
              special damages, if any, and make a settlement demand, on or before
              June 18, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
              Court) a response thereto within 30 days after receipt of the demand.

        F.    Except where governed by paragraph (G) below, expert witness disclosure
              deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
              name, address, and vita of any expert witness, and shall serve the report required
              by Fed. R. Civ. P. 26(a)(2) on or before January 17, 2020. Defendant(s) shall
              disclose the name, address, and vita of any expert witness, and shall serve the
              report required by Fed. R. Civ. P. 26(a)(2) on or before February 18, 2020 or if
              Plaintiff has disclosed no experts, Defendant(s) shall make its expert disclosure on
              or before February 18, 2020.

                                                 2
                                                                      Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 3 of 10 PageID #: 37



      G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
            expert testimony in connection with a motion for summary judgment to be filed
            by that party, such expert disclosures must be served on opposing counsel no later
            than 90 days prior to the dispositive motion deadline. If such expert disclosures
            are served the parties shall confer within 7 days to stipulate to a date for
            responsive disclosures (if any) and completion of expert discovery necessary for
            efficient resolution of the anticipated motion for summary judgment. The parties
            shall make good faith efforts to avoid requesting enlargements of the dispositive
            motions deadline and related briefing deadlines. Any proposed modifications of
            the CMP deadlines or briefing schedule must be approved by the Court.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before May 18, 2020. Any party who wishes to preclude
            expert witness testimony at the summary judgment stage shall file any such
            objections with their responsive brief within the briefing schedule established by
            S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or before
            March 18, 2020. This list should reflect the specific potential witnesses the party
            may call at trial. It is not sufficient for a party to simply incorporate by reference
            “any witness listed in discovery” or such general statements. The list of final
            witnesses shall include a brief synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
            with respect to any issue or claim shall notify the Court as soon as practicable.

      K.     Discovery of electronically stored information (“ESI”). If either party is seeking
            the production of a substantial volume of ESI, then complete the ESI Supplement
            to the Report of the Parties’ Planning Meeting (also available in MS Word on the
            court’s website at http://www.insd.uscourts.gov/case-management-plans).

            If the parties believe that a substantial volume of ESI will not be produced in the
            case, the parties should include herein a brief description of the information
            anticipated to be sought in discovery in the case and include (1) the parties’
            agreement regarding the format in which ESI will be produced (including whether
            the production will include metadata), (2) a description of any other issues the
            parties believe may be relevant to discovery in the case, and (3) either the
            following claw back provision or the language of any alternative provision being
            proposed:

                   In the event that a document protected by the attorney-client
                   privilege, the attorney work product doctrine or other applicable
                   privilege or protection is unintentionally produced by any party to
                   this proceeding, the producing party may request that the document
                   be returned. In the event that such a request is made, all parties to
                   the litigation and their counsel shall promptly return all copies of

                                               3
                                                                    Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 4 of 10 PageID #: 38


                        the document in their possession, custody, or control to the
                        producing party and shall not retain or make any copies of the
                        document or any documents derived from such document. The
                        producing party shall promptly identify the returned document on a
                        privilege log. The unintentional disclosure of a privileged or
                        otherwise protected document shall not constitute a waiver of the
                        privilege or protection with respect to that document or any other
                        documents involving the same or similar subject matter.

 IV.     Discovery 1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion? If yes, the party(ies) that expect to file such a motion
                 must provide a brief statement of the factual and/or legal basis for such a motion.
                 [Note: A statement such as, "Defendant will seek summary judgment because no
                 material facts are in dispute," is insufficient. Such a statement does not indicate
                 to the Court that the parties used the CMP as an opportunity to seriously explore
                 whether this case is appropriate for summary judgment or other dispositive
                 motion. However, the failure to set forth a basis for a dispositive motion in the
                 CMP will not bar a party from raising this argument at the motions stage.]

                 Plaintiff anticipates filing a Motion for Summary Judgment on the issue of
                 liability.




 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                    4
                                                                        Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 5 of 10 PageID #: 39


       B.     On or before November 18, 2019 and consistent with the certification provisions
              of Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement
              of the claims or defenses it intends to prove at trial, stating specifically the legal
              theories upon which the claims or defenses are based.

       C.     Select the track that best suits this case:

                      Track 1: No dispositive motions are anticipated. All discovery shall be
              completed by _________ [no later than 16 months from Anchor Date]. [Note:
              Given that no dispositive motions are anticipated, the parties should consider
              accelerating discovery and other pretrial deadlines to the extent practicable and
              suggest a substantially earlier trial date (Section VI). The Court encourages a
              track faster than the standard track in all cases in which dispositive motions are
              not anticipated].

                 X      Track 2: Dispositive motions are expected and shall be filed by January
              17, 2020, non-expert witness discovery and discovery relating to liability issues
              shall be completed by November 18, 2019; expert witness discovery and
              discovery relating to damages shall be completed by April 17, 2020. All
              remaining discovery shall be completed by May 18, 2020. [Note: The Court
              expects this will be the typical track when dispositive motions are anticipated.]

                      Track 3: Dispositive motions shall be filed by                 [not later than
              13 months from the Anchor Date]; non-expert discovery shall be completed by
              __________; expert witness discovery shall be completed by                     .
              [Note: The Court provides Track 3 as an open option because it recognizes that
              there may be unusual cases for which special circumstances necessitate additional
              flexibility. However, the Court has found that Tracks 1 and 2 are appropriate in
              the large majority of cases, and therefore the parties must briefly state below the
              special circumstances justifying a departure from Tracks 1 and 2.]

              Absent leave of Court, and for good cause shown, all issues raised on summary
              judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.    Pre-Trial/Settlement Conferences

       At any time, any party may call the Judge's Staff to request a conference, or the Court
       may sua sponte schedule a conference at any time. The presumptive time for a settlement
       conference is no later than October 18, 2019. The parties are encouraged to request
       an earlier date if they believe the assistance of the Magistrate Judge would be
       helpful in achieving settlement. The parties recommend a settlement conference in
       October of 2019.

 VI.   Trial Date

       The parties request a trial date in September of 2020. The trial is by Court and is
       anticipated to take one day. Counsel should indicate here the reasons that a shorter or

                                                  5
                                                                      Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 6 of 10 PageID #: 40


        longer track is appropriate. While all dates herein must be initially scheduled to match
        the presumptive trial date, if the Court agrees that a different track is appropriate, the case
        management order approving the CMP plan will indicate the number of months by which
        all or certain deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial. [This section should be marked in the
               affirmative only if all parties consent. Do not indicate if some parties consent and
               some do not. Indicating the parties' consent in this paragraph may result in this
               matter being referred to the currently assigned Magistrate Judge for all further
               proceedings, including trial. It is not necessary to file a separate consent. Should
               this case be reassigned to another Magistrate Judge, any attorney or party of
               record may object within 30 days of such reassignment. If no objection is filed,
               the consent will remain in effect.]

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the
                       party's case in chief shall prepare and file with the Court and copy to all
                       opposing parties either:

                                                   6
                                                                        Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 7 of 10 PageID #: 41



                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

             3.    File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.

             4.    Notify the Court and opposing counsel of requests for separation of
                   witnesses at trial.

 IX.   Other Matters

                                              7
                                                                     Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 8 of 10 PageID #: 42



       [Insert any other matters any party believes should be brought to the Court's attention]


 /s/ John T. Steinkamp                         /s/Nicholas Moline
 John T. Steinkamp                             Nicholas Moline
 Sawin, Shea & Steinkamp, LLC.                 MED-1 Solutions, LLC
 John@sawinlaw.com                             Nicholas.Moline@med1solutions.com




                                                8
                                                                     Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 9 of 10 PageID #: 43


 ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                       FOR A
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED
              BY ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT
              .M., ROOM                  .


              A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                               AT       .M. COUNSEL SHALL APPEAR:

                                       IN PERSON IN ROOM              ; OR

                                       BY TELEPHONE, WITH COUNSEL FOR
                         INITIATING THE CALL TO ALL OTHER PARTIES AND
                         ADDING THE COURT JUDGE AT (____)
                         ___________________; OR

                                       BY TELEPHONE, WITH COUNSEL
                         CALLING THE JUDGE'S STAFF AT (____)
                         ___________________;


              DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
              _____________________




                                       9
                                                        Revision Date: November 1, 2017
Case 1:19-cv-00205-JPH-DLP Document 11 Filed 04/15/19 Page 10 of 10 PageID #: 44


          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 1(f), to and including dismissal or default.

        APPROVED AND SO ORDERED.




 ________________________                            ___________________________________
 Date                                                U. S. District Court
                                                     Southern District of Indiana




                                                10
                                                                     Revision Date: November 1, 2017
